DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F, figure 15, claims 1-7, 10-16, and 19-20 in the reply filed on June 29, 2021 is acknowledged. Accordingly, claims 8-9, and 17-18 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2020 considered by the examiner.

Drawing Objections
The drawings are objected to because:
Figure 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See Applicant ¶ 0003. See MPEP § 608.02(g).
In figure 20 the following elements are shown, but not discussed in the specification: 811, 813, 814, 817, 852, 854, and 858. Applicant needs to discuss these elements in the specification with the rest of figure 20 in ¶¶ 0003-06.
Figure 21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See Applicant ¶ 0008. See MPEP § 608.02(g).
In figure 21 the following elements are shown, but not discussed in the specification: 911, 912a, 912b, 913, 914, and 915. Applicant needs to discuss these elements in the specification with the rest of figure 21 in ¶¶ 0007-08.
Figure 22A-F should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See Applicant ¶ 0009. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification Objections
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 3, 10, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulze et al. (US 9,583,578 B2) (“Schulze”).
Regarding claim 1, Schulze teaches at least in figure 6B:
a semiconductor base substrate (121) including a first conductive type semiconductor layer (121 is n-type); 
a first main electrode (310) formed on one surface side of the semiconductor base substrate (121); 
a second main electrode (320) formed on an other surface side of the semiconductor base substrate (121) on a side opposite to the one surface (320 is on an opposite side of 121); 
a plurality of peripheral trenches (235, where Examiner will use 235 for both the trench, and the dielectric which partially fills said trench) formed on a surface of the semiconductor layer (121) and having bottom portions (bottom of 235) covered by the semiconductor layer (121) in a peripheral region (690) outside an active region (610) where a main current path is formed between the first main electrode (310) and the second main electrode (320); and 

wherein the semiconductor base (121) substrate further includes, in the peripheral region (690), 
a plurality of second conductive type floating regions (125a)  disposed in the semiconductor layer (121) at a depth position deeper than the bottom portions of the peripheral trenches (125a is deeper than 235) in a spaced apart manner from the peripheral trenches (235, where 125a is spaced from 235) and having a potential in a floating state (col. 7 at lines 52-54, where 125 floats).
Regarding claims 3, and 12, Schulze teaches at least in figure 6B:
wherein the semiconductor base substrate (121) includes a plurality of the floating regions (125as) disposed in a spaced apart manner from each other as the floating regions (125as).
Regarding claims 10, and 19, Schulze teaches at least in figure 6B:
wherein the semiconductor device further comprises, in the active region (610), a plurality of trenches (235) formed on the semiconductor layer (121), 
a plurality of gate electrodes (210) each formed in each of the plurality of trenches by way of a side wall of the trench and a gate insulation film (205/235),
a plurality of shield electrodes (250) each positioned between a bottom of the trench (235) and the gate electrode (210), and 
a plurality of insulation regions each extending between the gate electrode and the shield electrode (235 is between 210 and 250), and 

Regarding claim 11, Schulze teaches at least in figure 6B:
wherein the semiconductor base (121) substrate further includes, on a surface of the semiconductor layer in the peripheral region, a second conductive type surface semiconductor layer (195) disposed at least one portion between the peripheral trenches disposed adjacently to each other (195 is so positioned between 235s in region 690) and having higher dopant concentration than the floating region (Schulze teaches that 125 is a p-doped region that has a doping concentration of at least 1x1017cm-3. Schulze also teaches that 195 in figure 6b is a p-doped region. Schulze does not teach what the doping of this p-doped region is. However, since both are labeled “p” it would have been obvious that they would have about the same doping concentration. Further, since the claim does not state how much the doping concentration is greater than the other the amount different could be de minimis. This de minmis amount difference could be due to standard process variation when doping the respective areas. As such it would have been obvious to one of ordinary skill in the art that during manufacturing element 125a could have less doping concentration than 195, and vice-versa. Further, one of ordinary skill int heart would know that this de minimis difference would not affect the operation of the device. As such this limitation would have been obvious to one of ordinary skill in the art.).
Regarding claim 2, 
Claim 2 contains claims 1 and 10 and additional limitations. Since the prior art already reason on claims 1 and 10, Examiner will only analyze the additional limitations below.
Schulze teaches at least in figure 6B:

a first conductive type source region (110) formed on a surface of the base region (115) and being brought into contact with the side wall of the trench (235), and 
a boundary floating region (125a near 610; col 7 at lines 17-28, where 125a may extend into 610) disposed in the semiconductor layer  (121) at a depth position deeper than a bottom portion of the trench (235) in a spaced-apart manner from the trench (125a closet to 610 would be spaced-apart) and having a potential in a floating state (col. 7 at lines 52-54, where 125 floats).
the boundary floating region being, as viewed in a plan view, disposed between the trench closest to the peripheral region among the plurality of trenches in the active region and the peripheral trench closest to the active region among the plurality of peripheral trenches in the peripheral region (based upon the teachings of Schulze analyzed above this limitation is taught by Schulze).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, and 13--16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze, in view of Yoshimochi (US 9,362,352 B2) (“Yoshimochi”).
Regarding claims 4, and 13, Schulze does not teach:
wherein in the peripheral region , a distance between the peripheral trenches disposed adjacently to each other on an active region side differs from a distance between the peripheral trenches disposed adjacently to each other on an outer peripheral side.

This is because Schulze only shows two trenches in the peripheral region of figure 6B.

Yoshimochi teaches in:
Figure 2: there can be uniform pitch between trenches in the peripheral region;
Figure 9: the pitch can decrease between trenches in the peripheral region; and
Figure 10: the pitch can increase between trenches in the peripheral region.

It would have been obvious to one of ordinary skill in the art to add more trenches as the addition of more trenches in order to better electrically isolate the marginal area (or end of the die in the termination area) from the active region. Col. 7 at lines 33-35. Further, Yoshimochi teaches why one would want uniform, pitch increase, and pitch decrease species. Col. 4-5 at lines 
Regarding claims 5, and 14, Yoshimochi teaches:
The limitation of claim 5 in figure 10 for the reasons give in claim 4 above.
Regarding claims 6, and 15, the combination of Schulze and Yoshimochi teach:
wherein the plurality of peripheral trenches (Schulze 235; Yoshimochi 39) are three or more peripheral trenches (Yoshimochi 39 shows more than 3), and 
the in-trench electrode (Schulze 250; Yoshimochi 48) in at least two peripheral trenches (Schulze 235) on the active region side (Schulze 610) among the plurality of peripheral trenches (Schulze 235; Yoshimochi 39) are connected with the first main electrode (Yoshimochi figures 1-2 where in figure 2 49/17 are connected to 6 (equivalent to Schulze 235 closest to 610), and figure 1 shows a plurality of trenches 49).
Regarding claims 7, and 16, the combination of Schulze and Yoshimochi teach:
wherein the floating regions (Schulze 125a) are disposed in a region where the peripheral trenches are disposed (Schulze figure 6B) as viewed in a plan view (while Schulze does not explicitly show a plan view of figure 6B it would be obvious based upon at least figure 1 of Yoshimochi and figure 1E of Schulze).

Claims 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze.
Regarding claims 11, and 20, Schulze teaches at least in figure 6B:
wherein the semiconductor base (121) substrate further includes, on a surface of the semiconductor layer in the peripheral region, a second conductive type surface semiconductor layer (195) disposed at least one portion between the peripheral trenches disposed adjacently to each other (195 is so positioned between 235s in region 690) and having higher dopant concentration than the floating region (Schulze teaches that 125 is a p-doped region that has a doping concentration of at least 1x1017cm-3. Schulze also teaches that 195 in figure 6b is a p-doped region. Schulze does not teach what the doping of this p-doped region is. However, since both are labeled “p” it would have been obvious that they would have about the same doping concentration. Further, since the claim does not state how much the doping concentration is greater than the other the amount different could be de minimis. This de minmis amount difference could be due to standard process variation when doping the respective areas. As such it would have been obvious to one of ordinary skill in the art that during manufacturing element 125a could have less doping concentration than 195, and vice-versa. Further, one of ordinary skill int heart would know that this de minimis difference would not affect the operation of the device. As such this limitation would have been obvious to one of ordinary skill in the art.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822